Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on.
Applicant's election with traverse of claims 1-11 and 20 in the reply filed on August 13, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  Regarding Groups I and II, Claim 12 of group II recites “the rivet elements are fed to an end effector of the riveting machine, and wherein a hole is drilled into the structural component, and a rivet element fed to the end effector is inserted into the hole and riveted”. This recitation is not required by the invention of claim 1 and therefore would bring an unnecessary burden of search upon the examiner.
Regarding Groups I and III, an apparatus or means shall be considered to be specifically designed for carrying out a claimed process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art. Consequently, it would not be sufficient that the apparatus or means is merely capable of being used in carrying out the claimed process. However, the expression "specifically designed" does not imply that the apparatus or means could not be used for carrying out another process, nor .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the drilling process and/or the riveting process" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (DE 102012020981, herein referenced by the EPO English translation).
Regarding Claim 1
Regarding Claim 2, Mueller discloses the rivet elements 12 are transported from one of the rivet element providing units 18 to one of the rivet element receptacles 22 by a robot 14 having at least two or at least three axes (Pars. 0015-0017, Fig. 1).
Regarding Claim 5, Mueller discloses the rivet elements 12 in the rivet element providing unit 16 are separated and fed to a pick-off region 18 (Par. 0016, Fig. 1).
Regarding Claim 7, Mueller discloses the supplying of a riveting machine with rivet elements 12 is controlled by a control system (not shown), the control system, by a sensor arrangement, detects the rivet elements 12, the control system, by an optical sensor 20, detects the position and/or alignment of the rivet elements 12 in one of the rivet element providing units 18 (Par. 0017, Fig. 1).
Regarding Claim 8, Mueller discloses the control system, by the sensor arrangement detects the type of a rivet element 12 provided by the rivet element providing unit 18, the control system checks whether the detected type is constituted by a desired type to be fed to one of the rivet element receptacles 22 (Pars. 0016 and 0017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Rumpler (DE 4320282, herein referenced by the EPO English Translation).
Regarding Claim 3, Mueller does not explicitly disclose the riveting machine has an adjusting unit having an end effector with a riveting tool, and the riveting tool sets the rivet element, wherein the end effector has a drilling tool and a riveting tool, and the drilling tool drills a hole into a structural component and the riveting tool sets a rivet element into the drilled hole.
Rumpler discloses a riveting machine; said riveting machine has an adjusting unit 1 having an end effector with a riveting tool 5, and the riveting tool sets a rivet element (not shown), the end effector has a drilling tool 6 and a riveting tool 5, and the drilling tool 6 drills a hole into a structural component (not shown) and the riveting tool sets a rivet element into the drilled hole (Pars. 0009-0017, Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using a riveting machine having an adjustment unit as disclosed by Rumpler, for the benefit of setting rivets in a component.
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Mitzenheim (US 6736255).
Regarding Claim 4
Mitzenheim discloses a method for supplying a machine with small elements 2, comprising: providing a small element providing unit 3; the small element providing unit 3 has a spiral conveyor 9, by which the small elements 2 are fed to a pick-off region, the spiral conveyor 9 has a spiral and a longitudinal axis, about which the spiral extends (Col. 5, Lines 23-44, Figs. 2 and 3), for the benefit of supplying the small parts to the machine. It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using the spiral conveyor of Mitzenheim, for the benefit of supplying the rivets to the riveting machine.
Regarding Claim 20, the combination as applied to claim 4 remains as previously applied. The combination discloses a chute 1 is provided, over which the rivet elements 2 slide to the pick-off region, by a rotation of the spiral conveyor 9, a rivet element 2 is fed, by discharging of this same and sliding over the chute 1, from the spiral conveyor to the pick-off region (See Mitzenheim, Col. 4, Lines 12-46 and Col. 5, Lines 23-44, Figs. 2 and 3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Panzarella et al. (US 2002/0178692).
Regarding Claim 6, Mueller does not explicitly disclose the rivet elements are transported from the rivet element receiving arrangement to the end effector on a transport path, the transport path is at least partially tube-bound.
Panzarella discloses a method for supplying a riveting machine with rivet elements 36, comprising: providing a rivet element receiving arrangement 47; the rivet elements 36 are transported from the rivet element receiving arrangement 47 to an end effector 44 on a transport path 49, the transport path 49 is at least partially tube-bound (Par. 0041, Figs. 7 and .
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102012020981, herein referenced by the EPO English Translation), in view of Woods et al. (US 4828159).
Regarding Claims 9 and 11, Mueller does not explicitly disclose predetermined characteristics, relevant to a drilling process and/or a riveting process, of the rivet elements are detected prior to feeding to the rivet element receiving arrangement.
Woods discloses a method of inspecting rivet elements 15 to determine characteristics of the rivet elements 15 that are relevant to a drilling process and/or a riveting process, comprising: providing a control unit 106; providing a rivet element providing unit 12; said control unit 106 detects characteristics of the rivet elements 15 that are relevant to a drilling process and/or a riveting process, prior to supplying them to a riveting machine (Col. 4, Lines 13-Col. 5, Line 20, Figs. 1-9), for the benefit of determining varying characteristics of the rivet elements 15 and/or whether or not the rivet elements 15 are damaged (Col. 2, Lines 12-25). It would have been obvious to one of ordinary skill in the art to modify the method of Mueller by using the method of Woods, for the benefit of determining varying characteristics of the rivet elements and/or whether or not the rivet elements are damaged.
Regarding Claim 10, the combination as applied to claim 9 remains as previously applied. The combination discloses a characteristic that is relevant to the drilling process and/or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726